Citation Nr: 0210129	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  97-29 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cervical disc 
disease.

2.  Entitlement to service connection for Parkinson's 
disease.


REPRESENTATION

Veteran represented by:	Alan J. Nuta, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active naval service from July 1965 to 
December 1987.  This matter comes to the Board of Veterans' 
Appeals (Board) from an April 1996 decision of the Department 
of Veterans Affairs (VA) Baltimore Regional Office (RO), 
which denied service connection for cervical disc disease and 
Parkinson's disease.  In November 1997, the veteran testified 
before a local Hearing Officer at the RO; in April 2000, he 
testified at a Board hearing in Washington, D.C.  In May 
2000, the Board determined that the veteran's claims were 
well grounded under criteria then in effect, and the case was 
remanded to the RO for due process considerations and 
additional evidentiary development.  The case is again before 
the Board for appellate consideration.  


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
cervical disc disease and Parkinson's disease had their 
inception in active service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his cervical disc disease and Parkinson's disease were 
incurred during active naval service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in law during the pendency of this appeal with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that upon receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
38 U.S.C. § 5103 (West Supp. 2001).  VCAA also requires VA to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A 
(West Supp. 2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the veteran has 
been informed of the evidence of record and the nature of the 
evidence needed to substantiate his claim via rating 
decisions, letters from the RO, and Statements of the Case.  
The Board concludes the discussions in these documents 
adequately complied with VA's notification requirements.  The 
Board also observes that the veteran's attorney was recently 
provided with a complete copy of the veteran's three claims 
folders.  As noted below, the RO has completely developed the 
record to the extent necessary; thus, the requirement that 
the RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical records and a record of his post-
service medical treatment.  He was also afforded several VA 
medical examinations and the examiners rendered a considered 
medical opinion regarding the pertinent issues in this 
matter.  Based on the facts of this case, therefore, the 
Board concludes that there is no reasonable possibility that 
any further assistance to the veteran would aid in 
substantiating his claim.  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In any 
event, given the favorable decisions below, it is clear that 
the veteran was not be prejudiced by the Board's 
consideration of these issues at this time.

I.  Factual Background

It is not disputed that the veteran's service medical records 
are negative for any complaint or clinical finding of 
cervical disc disease or Parkinson's disease.  At his August 
1987 military retirement medical examination, clinical 
evaluation of the veteran's neck was normal and no neurologic 
abnormality was identified.

In January 1988, shortly after his separation from service, 
the veteran sought treatment for low back pain, reporting 
that he had difficulty walking and was unable to sit due to 
pain.  On examination, the veteran's gait was noted to be 
very slow and deliberate, with "shuffles."  The diagnosis 
was mechanical low back strain.

In February 1988, the veteran submitted claims of service 
connection for hypertension, emphysema, and a low back 
disability.  His application is silent for notation of any 
cervical spine disability or Parkinson's disease.  By March 
1988 decision, the RO granted service connection for 
hypertension, chronic obstructive pulmonary disease, and 
chronic lumbosacral strain.  

On June 1988 VA medical examination, the veteran's neck, 
carriage and posture were noted to be normal.  Neurological 
examination revealed no pertinent abnormality.  

In August 1995, the veteran submitted a claim for increased 
rating for his low back disability, stating that he had 6-8 
episodes of low back spasms since August 1992.  His 
application was silent for notation of cervical spine 
disability or Parkinson's disease.  In support of his claim, 
he submitted private treatment records for the period from 
August 1992 to September 1994, showing treatment for low back 
pain.  These records are negative for any reference to 
cervical disc disease or Parkinson's disease.  Also submitted 
was an August 1994 letter from a private physician who 
indicated that he had examined the veteran in connection with 
his low back pain and complaints of left forearm numbness.  
The impressions were acute low back strain and numbness of 
the left forearm.  

In connection with his claim, the veteran underwent VA 
orthopedic examination in November 1995, at which time he 
reported that he had injured his low back in the early 1980s 
and had developed "a slumped over posture" since that time.  
The examiner noted that the veteran arose and stood normally, 
but had a "hunched over" stance with poor posture.  His 
gait was normal and neurological examination, including 
sensation, motor function, and deep tendon reflexes, was also 
normal.  

By November 1995 rating decision, the RO increased the rating 
for the veteran's service-connected low back disability from 
10 to 20 percent.  

In October 1996, the veteran filed a claim of service 
connection for Parkinson's disease, indicating that in 
December 1994, he had an anterior cervical fusion at C6-7.  
Thereafter, he stated that in early 1996, he began to 
experience difficulty with stiffness in his entire right 
side, as well as loss of brain function and difficulty 
holding writing instruments.  He stated that a second 
anterior cervical fusion at C4-5 was scheduled in May 1996, 
and he felt that his symptoms would resolve after surgery.  
He reported that, when he met with the neurosurgeon in April 
1996, he was diagnosed with Parkinson's disease and advised 
that his symptoms were unrelated to his cervical spine 
disability.  The veteran indicated that he felt his 
Parkinson's disease had been present in service, albeit in 
"an incubative state."  

On January 1997 VA neurological examination the veteran 
reported that he first experienced cervical spine pain in 
1994 and had since undergone two anterior cervical fusions.  
He also reported that in 1996, he had been diagnosed with 
Parkinsonism.  The diagnoses were cervical disc disease and 
Parkinson's disease.  

On VA orthopedic examination in January 1997, the veteran 
reported that for the last 10 years of his naval service, he 
had chronic low back pain with difficulty bending a moving, 
and received "lots of physical therapy."  He indicated that 
in the last few years, he had had signs of parkinsonism, as 
well as cervical disc surgery.  The examiner noted that the 
veteran's Parkinson's disease did not seem to be service-
connected, although he noted that the veteran felt as if he 
may have had vague early symptoms of parkinsonism during the 
last couple of years of service.  After examining the 
veteran, the diagnoses were cervical disc disease and 
Parkinson's disease.  

By February 1997 decision, the RO denied service connection 
for Parkinson's disease and cervical disc disease on the 
basis that the conditions were not shown in service and the 
record contained no competent medical evidence of a nexus 
between the veteran's current disabilities and his active 
military service.  

The veteran appealed the RO determination.  In his September 
1997 substantive appeal, he argued that Parkinson's disease 
was "an insidious, slow progressing illness which I knew 
relatively about until my formal diagnosis in April, 1996."  
He indicated that during the end of his naval service, he 
experienced symptoms which he felt were early manifestations 
of Parkinson's disease, such as drooling while sleeping, 
shuffling while walking, drooping of his right eyelid, small 
handwriting, and stiffness in his right side.  He indicated 
that such symptoms were not documented in his service medical 
records, however, as they were "ever so slight," he "never 
thought them worthy of mention to Naval medical 
authorities."  

In support of his appeal, the veteran submitted statements 
from three private physicians.  In July 1997, K. Murray, 
M.D., indicated, in pertinent part, that

In reviewing [the veteran's] symptoms, 
through correspondence, which he provided 
to me, it is my opinion, from a 
neurosurgical standpoint, that it is more 
likely than not, that [he] suffered from 
symptoms of cervical degenerative disk 
disease, and Parkinson's Disease, while 
in the active service, prior to his 
discharge, in 1987.  The bulk of these 
symptoms included disturbances of gait, 
lack of flexibility, motor weakness, 
changes in facial expression, 
particularly orbital, on the right side, 
and I believe that, not only was the 
Parkinson's disease present at that time, 
but this also aggravated his pre-existing 
cervical spine disk degenerative 
disorder.

In August 1997, H. Moses, M.D., indicated that he had been 
treating the veteran for Parkinson's disease.  He stated that 
"[i]t is entirely possible based on my knowledge of that 
disease that it could have been in the earliest stages at the 
time of his departure from the Navy."

Later, in August 1997, M. Wolf, M.D., indicated that "[t]he 
current clinical picture that [the veteran] demonstrates 
indicates that he has had Parkinson disease for many, many 
years and that it started during his active military duty 
years."  

At his November 1997 hearing, the veteran stated that he had 
first noted problems with his cervical spine in December 
1994, which were corrected through surgery at St. Joseph's 
Hospital.  He stated that he again had surgery for his 
cervical spine disability in May 1996 at the Greater 
Baltimore Medical Center.  He testified that he first noticed 
symptoms of Parkinson's disease in service, including poor 
posture, drooling, shuffling, stuttering, a drooping eyebrow, 
and reduction of the size of his handwriting; however, he 
indicated that the symptoms were so subtle that he never 
sought treatment for them.  He stated that he was first 
diagnosed with Parkinson's disease in April 1996.  At the 
hearing, he submitted several documents, including excerpts 
from medical journals regarding Parkinson's disease, and 
August and November 1997 lay statements from acquaintances 
who mentioned that they noticed physical and mental changes 
in the veteran in 1987, including slow motor skills and 
speech, shuffling, a stooped over posture, and slower thought 
processes.

In March 1998, the RO solicited a medical opinion from a VA 
neurologist regarding the etiology of the veteran's 
Parkinson's disease.  After reviewing the claims folder, the 
neurologist noted that there was no evidence in the service 
medical records of symptoms such as drooling, stooped 
posture, right-sided stiffness, short stepped gait, and 
progressively smaller handwriting.  It was further noted that 
the 1988 treatment record noting a deliberate gait with 
shuffles was made during an evaluation for low back pain, 
another potential cause of altered gait.  The neurologist 
indicated that "[i]t is undisputed that patients even with 
early Parkinson's Disease have relatively advanced changes in 
brain chemistry that have been developing over years if not 
decades."  In addition, many patients with Parkinson's 
disease in retrospect point to subtle changes.  However, 
rarely did these patients in this "pre-clinical" period 
reach any standard diagnostic criteria for Parkinson's 
Disease.  He concluded that on the basis of the evidence of 
record, the veteran was likely in a "pre-clinical" or 
"pre-symptomatic" phase of Parkinson's disease during 
service, which had no clinical definition.  Therefore, he 
indicated that "[i]t is as likely on theoretical grounds 
that this pre-clinical state began even before his entry into 
service.  Granting a service connection disability in this 
setting would represent a significant departure from the 
current criteria."

In January 1999, the veteran submitted additional lay 
statements from former naval officers who served with him 
indicating that they had noticed various in-service symptoms, 
such as his poor posture, stooped shoulders, and short choppy 
steps.  

In April 2000, the veteran testified at a Board hearing in 
Washington, D.C., reiterating his theory of the case, that 
his Parkinson's disease had its inception in service, based 
on symptoms he experienced then, such as shuffling, drooling, 
etc.  He emphasized that his handwriting, as displayed in the 
service medical records, appeared to decrease in size over 
time.  In support of the assertions, the veteran submitted 
examples of his handwriting over the course of his naval 
career.

Pursuant to the Board's May 2000 remand, the RO obtained 
additional private treatment records identified by the 
veteran, dated from July 1994 to April 2000.  In pertinent 
part, these records show that in July 1994, he complained of 
a 4-month history of right forearm pain while lifting 
weights.  At a September 1994 physical therapy appointment 
for his low back disability, he complained of neck pain with 
radiation into the left forearm, greater than his low back 
pain.  In October 1994, he was evaluated in connection with 
complaints of cervical pain with radicular symptoms, 
including numbness of the left hand and forearm since August 
1994.  He indicated that his symptoms began following a 
weight lifting program at a local health club.  When 
conservative treatment failed, he had a diskectomy and 
anterior cervical fusion at C6-C7 in December 1994.  The 
hospital summary notes a history of left upper extremity pain 
with radiculopathy since 1984.  After surgery, he was 
reportedly pain free for several months, but his neck pain 
returned, in addition to forearm paresthesia, after he became 
more physically active while renovating a home.  In April 
1996, he had an anterior cervical fusion at C4-C5 and C5-C6.  

Also included in the records obtained by the RO were clinical 
records pertaining to the veteran's diagnosis of Parkinson's 
disease in April 1996.  Subsequent clinical records show 
continued treatment for cervical disc disease and Parkinson's 
disease.  In a July 1997 treatment note from Dr. Murray, 
diagnoses of chronic cervical disc disease, Parkinson's 
disease, and chronic lumbosacral strain disorder, were 
rendered.  Dr. Murray indicated that "[i]n my opinion, [the 
veteran] is totally disabled from any form of occupational 
activity whatsoever, and that all three of these conditions 
were present while serving in the Armed Services, prior to 
discharge in 1987."

In a December 2000 medical opinion, a VA examiner indicated 
that he had reviewed all three of the veteran's claims 
folders and could find no evidence of neck problems prior to 
December 1994, and no evidence suggestive of Parkinson's 
disease prior to April 1996.  He indicated that he had 
reviewed the private medical opinions submitted by the 
veteran suggesting that both conditions had had their 
inception during service.  He indicated that "[t]his is 
certainly possible."  He stated that "[b]ased on all the 
evidence it seems likely that the [veteran's] cervical disc 
disease was present to some extent during the Military 
Service and could well have been exacerbated by the Military 
Service."  He indicated that this appears likely in view of 
the very slow development of cervical disc problems, such as 
this patient's, on most occasions."  However, he indicated 
that Parkinson's disease could not be considered to have been 
present in service without definite objective findings.

On July 2001 VA medical examination, the veteran reported 
that prior to his discharge from the Navy he noted that he 
had drooling on his pillow at night, and that his handwriting 
had become smaller over the course of his career.  The 
examiner indicated that she had reviewed some of the 
handwriting in the veteran's military record, and that it did 
indeed become smaller although it was not tremulous.  She 
noted that in the years following service, he reportedly 
developed tremor, rigidity and bradykinesia and was diagnosed 
as having Parkinson's disease in 1996.  The veteran also 
reported that he had severe cervical spine problems and 
multiple surgeries for disc herniations in the neck, most 
recently in March of 2001.  After examining the veteran and 
reviewing his medical records, the examiner concluded that 
the veteran probably had Parkinson's disease and residuals of 
cervical myelopathy with spasticity.  She noted that the 
history that she had obtained from the veteran was one of 
drooling and handwriting change throughout the course of his 
time in service, which would suggest that the Parkinson's 
disease was present at that time.  She indicated that "I 
think it is as likely as not that he had the beginning of his 
parkinsonian symptoms while he was on active duty in the 
service."  In a September 2001 addendum, the VA physician 
indicated that she had reviewed the record and could find no 
evidence of Parkinson's disease in service, but for the 
veteran's smaller handwriting, which was associated with 
Parkinson's disease.  She also indicated that she could find 
no evidence of neck pain in service.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).  

Where a veteran served continuously for 90 days or more 
during a period of war and certain chronic diseases 
(including organic disease of the nervous system, e.g., 
Parkinson's disease) become manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case with respect 
to benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C. § 5107(b) (West Supp. 2001); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The veteran's service medical records are entirely silent for 
findings of cervical disc disease or Parkinson's disease, and 
it is not contended otherwise.  In fact, neither condition 
was evident until many years after service separation.  
However, as noted above, service connection may be granted 
for any disease diagnosed after service discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  The record contains conflicting evidence 
in this regard.  

Although the service medical records are silent for notation 
of cervical disc disease or Parkinson's disease, the veteran 
has provided lay evidence of physical symptoms which 
reportedly existed in service and have existed continuously 
since his separation from service.  This lay evidence 
includes his own testimony and statements regarding in-
service symptoms such as drooling, a stooped posture, 
stiffness, shuffling, etc.  While these symptoms were not 
documented in the service medical records, the record 
certainly contains no evidence to rebut his testimony.  
Moreover, the veteran has submitted statements from several 
individuals who knew him at that time, who have corroborated 
his testimony regarding his in-service symptomatology.  

Based on the veteran's reported in-service symptoms, Dr. 
Murray, a neurosurgeon, concluded that it is more likely than 
not that the veteran's cervical disc disease and Parkinson's 
disease were incurred in service.  Similarly, Dr. Wold, 
another private physician who treated the veteran, concluded 
that the veteran's Parkinson's disease "started during his 
active military duty years."  Finally, the veteran submitted 
a statement from Dr. Moses, who also concluded that it was 
"entirely possible" that the veteran's Parkinson's disease 
was in its earliest stages at the time of his departure from 
the Navy.

The record also contains supporting medical opinions from VA 
physicians.  In a December 2000 medical opinion, a VA 
examiner indicated that he had reviewed all three of the 
veteran's claims folders and had concluded that it was 
"likely" that the veteran's cervical disc disease was 
present in service.  In a July 2001 opinion, a VA physician 
who had examined the veteran and had reviewed his claims 
folders concluded that it was as likely as not that the 
veteran's Parkinson's disease began during service.  

On the other hand, the record contains medical opinions which 
do not support the veteran's claims.  For example, in a March 
1998 medical opinion, a VA neurologist concluded that the 
veteran was likely in a "pre-clinical" or "pre-
symptomatic" phase during service, and did not actually have 
Parkinson's disease at that time.  Likewise, in a December 
2000 VA medical opinion, a VA examiner indicated that the 
service medical records contained no specific findings of 
symptomatology indicative of Parkinson's disease and that, 
without definite objective findings, it was his opinion that 
the veteran's Parkinson's disease could not be considered to 
have been present in service.  In a September 2001 addendum, 
a VA physician indicated that she had reviewed the record and 
could find no evidence of neck pain in service.  

In light of these conflicting medical opinions, the Board 
must weigh the probative value of such medical evidence.  It 
is noted that both the favorable and unfavorable opinion was 
offered by competent medical professionals, reflecting 
knowledge of the pertinent data, and provided rationale for 
the conclusions rendered.  The Board can find no basis to 
assign more probative value to either the favorable or 
unfavorable medical opinions.  

Under the benefit-of-the-doubt rule, for a veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  38 U.S.C.A. § 5107(b).  In other 
words, the preponderance of the evidence must be against the 
claim for the benefit to be denied.  Gilbert, 1 Vet. App. at 
54.  Given the medical opinions set forth above, such a 
conclusion clearly cannot be made in this case.  Therefore, 
the evidence is deemed to be in relative equipoise.  


ORDER

Service connection for Parkinson's disease and cervical disc 
disease is granted.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

